Motion Granted; Dismissed and Memorandum Opinion filed November 18,
2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00088-CR

                            ASIF AEJAZ, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 184th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1369402

              MEMORANDUM                         OPINION
      A motion to dismiss the appeal, signed by appellant and his attorney, has
been filed with this court. See Tex. R. App. P. 42.2(a). Because this court has not
delivered an opinion, we grant the motion.

      Accordingly, we order the appeal dismissed. We direct the clerk of the court
to issue the mandate of the court immediately.

                                  PER CURIAM

Panel consists of Justices Boyce, Jamison, and Donovan.
Do Not Publish — Tex. R. App. P. 47.2(b).